DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Neilson on 12/01/2020.

The application has been amended as follows: 
In the claim:

1. (currently amended) A system for utilizing a data cable infrastructure to provide power, the system comprising: 
a detector to determine that data cables in the data cable infrastructure are not being used by a data service provider; 
a circuit, comprising a processor, to determine an amount of power that can be provided on each of a number of wires within the data cables that are not being used by the data service provider, wherein the processor measures a resistance to determine a gauge of the number of wires; and 
, wherein the power system provides a first voltage on a first pair of wires of the number of wires within the data cable, and the power system provides a second, different voltage on a second pair of wires of the number of wires within the data cable,
wherein the power system selectively provides the power over the wires within the data cables in the amount determined by the circuit and based on whether the detector determines the data cables to be in use by the data service provider by: limiting, via the adjustable power supply of the power system, the amount of the power provided to each of the wires within the data cables based on the gauge of each of the wires; and providing the amount of the power to a primary jack of the data cable infrastructure, the primary jack distributing the amount of the power to secondary jacks associated with the data cable infrastructure via the wires within the data cables.    

4. (currently amended) The system of claim 1, wherein the circuit determines the amount of the power that can be provided on each of the number of wires within the data cables by: determining when a primary jack of the data cable infrastructure is connected to a number of secondary jacks via the wires within the data cables; determining the number of wires within each of the data cables; determining a gauge of each of the number of wires within the data cables; and identifying which of the number of wires within the data cables are capable of distributing the amount of the power to the data cable infrastructure.

5. (Canceled).

7. (currently amended) A system for utilizing a data cable infrastructure to provide power, the system comprising: 
a power source; 
a data cable infrastructure, the data cable infrastructure comprises a primary jack; and 
a power system connected to the power source and the primary jack, the power system comprising: a processor; 
a detector to detect the data cables in the data cable infrastructure that are not being used by a data service provider; 
a circuit to determine an amount of power that can be provided on each of a number of wires within the data cables not being used by the data service provider, and an adjustable power supply to selectively provide power over the wires within the data cables not being used by the data service provider in the amount determined by the circuit; 
wherein the adjustable power supply provides a first voltage on a first pair of wires of the number of wires within the data cable, and the adjustable power supply provides a second, different voltage on a second pair of wires of the number of wires within the data cable,
wherein the power system selectively provides the power over the wires within the data cables in the amount determined by the circuit and based on whether the detector determines the data cables to be in use by the data service provider by: limiting, via the adjustable power supply of the power system, the amount of the power provided to each of the wires within the data cables based on the gauge of each of the wires; and providing the amount of the power to a primary jack of the data cable infrastructure, the primary jack distributing the amount of the power to secondary jacks associated with the data cable infrastructure via the wires within the data cables.   

9. (Canceled).  
10. (Canceled).  
11. (currently amended) The system of claim 7, wherein the circuit determines the amount of the power that can be provided on each of the number of wires within the data cables by: determining when the primary jack of the data cable infrastructure is connected to a number of secondary jacks via the wires within the data cables; determining the number of wires within each of the data cables; determining a gauge of each of the number of wires within the data cables; and identifying which of the number of wires within the data cables are capable of distributing the amount of the power to the data cable infrastructure.  

12. (currently amended) A method for utilizing a data cable infrastructure comprising data cables to provide power, the method comprising: 
58494250115/764,931 with a detector, determining which data cables in the data cable infrastructure are not being used by a data service provider; 
with a circuit comprising a processor, determining with the processor an amount of power that can be provided on each of a number of wires within data cables of the infrastructure not being used by the data service provider; and with an adjustable power supply of a power system, selectively providing power over the wires within the data cables in the amount determined by the circuit, wherein the adjustable power supply provides a first voltage on a first pair of wires of 
wherein the power system selectively provides the power over the wires within the data cables in the amount determined by the circuit and based on whether the detector determines the data cables to be in use by the data service provider by: limiting, via the adjustable power supply of the power system, the amount of the power provided to each of the wires within the data cables based on the gauge of each of the wires; and providing the amount of the power to a primary jack of the data cable infrastructure, the primary jack distributing the amount of the power to secondary jacks associated with the data cable infrastructure via the wires within the data cables.   
  

15. (currently amended) The method of claim 12, wherein the circuit determines the amount of the power that can be provided on each of the number of wires within the data cables by: determining when a primary jack of the data cable infrastructure is connected to a number of secondary jacks via the wires within the data cables; determining the number of wires within each of the data cables; 68494250115/764,931 determining a gauge of each of the number of wires within the data cables; and identifying which of the number of wires within the data cables are capable of distributing the amount of the power to the data cable infrastructure.

End of Examiner’s Amendment. 

Allowable Subject Matter
Claims 1-4, 6-8, 11, 12, 14-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL KESSIE/Primary Examiner, Art Unit 2836